[Cite as State v. Anderson, 124 Ohio St.3d 513, 2010-Ohio-1109.]




    THE STATE OF OHIO, APPELLANT AND CROSS-APPELLEE, v. ANDERSON,
                         APPELLEE AND CROSS-APPELLANT.
        [Cite as State v. Anderson, 124 Ohio St.3d 513, 2010-Ohio-1109.]
Discretionary appeal accepted, discretionary cross-appeal not accepted, and
        judgment of the court of appeals reversed in part on the authority of State
        v. Whitfield.
  (No. 2009-1761 — Submitted January 12, 2010 — Decided March 25, 2010.)
  APPEAL and CROSS-APPEAL from the Court of Appeals for Cuyahoga County,
                 No. 91209, 183 Ohio App.3d 522, 2009-Ohio-3900.
                                 __________________
        {¶ 1} The discretionary appeal is accepted.
        {¶ 2} The discretionary cross-appeal is not accepted.
        {¶ 3} The judgment of the court of appeals is reversed, on the authority
of State v. Whitfield, 124 Ohio St.3d 319, 2010-Ohio-2, 922 N.E.2d 182, to the
extent that the court of appeals directed the trial court to vacate the finding of
guilt on one of the allied offenses.
        MOYER, C.J., and LUNDBERG STRATTON, O’CONNOR, O’DONNELL, and
CUPP, JJ., concur.
        PFEIFER and LANZINGER, JJ., dissent and would not accept the
discretionary appeal.
                                 __________________
        William D. Mason, Cuyahoga County Prosecuting Attorney, and Kristen
L. Sobieski, Assistant Prosecuting Attorney, for appellant and cross-appellee.
        Timothy Young, Ohio Public Defender, and Andrew J. King, Assistant
Public Defender, for appellee and cross-appellant.
                               ______________________